Citation Nr: 0204394	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for inguinal nerve 
entrapment, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that continued a 10 percent disability 
evaluation for inguinal nerve entrapment, and from a February 
2000 rating decision that continued a 10 percent disability 
evaluation for headaches.

The Board notes that the veteran advised the RO in March 
2000, that he had lost his job due to his service-connected 
disabilities.  It does not appear that an Application for 
Compensation based on Individual Unemployability was ever 
sent to the veteran to determine if he would like to pursue 
such a claim.  Accordingly, this matter is referred to the RO 
for consideration.


FINDINGS OF FACT

1.  The veteran has a dull ache in his right lower abdomen 
that runs into his right testicle.  This ache occurs daily; 
it increases and becomes painful with movement.

2.  The veteran has mild headaches on a daily basis and 
severe headaches that require him to take medication and lie 
down one to two times per week; the severe headaches last a 
few hours.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 10 
percent for inguinal nerve entrapment have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.123, 4.124, 4.124a, Diagnostic Code 8630 (2001).

2.  The schedular criteria for an evaluation of 30 percent 
for headaches have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.16, 4.20, 4.27, 4.123, 4.124, 
4.124a, Diagnostic Code 8199-8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for increased disability evaluations as well as its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete his claims under the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2001)).  Regulations implementing the VCAA 
have been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  By virtue of the Statements of the Case and 
Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The veteran was notified of the duty to 
assist requirements under the VCAA by letter dated in 
February 2001.  He was also given the opportunity to appear 
and testify before an RO Hearing Officer to advance any and 
all arguments in favor of his claims.  Accordingly, the 
Board finds that the veteran's claims on appeal have been 
adequately developed according to the provisions of the 
VCAA.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4..3.

In April 1998, the veteran was granted service connection 
for inguinal nerve entrapment and headaches.  At that time, 
10 percent ratings were assigned for each disability.  In 
August 1999, the veteran requested that the evaluation for 
his nerve entrapment be increased and in October 1999, he 
requested that the evaluation for his headaches be 
increased.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

VA treatment records were obtained and reflect complaints of 
pain in the groin area, as well as headaches.  The veteran's 
headaches have been diagnosed as muscle contraction/tension 
headaches.  There is some indication in the record that his 
headaches could be related to stress.  In May 2000, the 
veteran was referred for stress management, but there is no 
evidence that he followed up on that referral.  His treatment 
records also show that his headaches are affected by his 
hypertension and hypertension medication.

The veteran's complaints of groin and right testicle pain are 
treated with Ibuprofen.  He has also received treatment at a 
pain clinic through trigger point blocks, sacro-iliac blocks, 
stellate ganglion blocks, and epidural blocks.  The veteran's 
groin pain has been diagnosed as neuropathic pain.

In September 1999, the veteran underwent a VA neurologic 
examination and complained of a dull ache in his right lower 
abdomen running into his right testicle on a daily basis.  He 
stated that the ache increased with activity and became quite 
painful by the end of his work day.  The veteran opined that 
his pain began as a four on a scale of one to ten, with ten 
being the worst, and ended as an eight at the end of the day.  
He stated that he took two Advil a day for his pain.  Upon 
examination, the veteran was found to have a normal gait and 
stance, tenderness to moderate palpation in the right 
inguinal area, and a 4.5 by 1.5-centimeter scar in the 
inguinal area with no adhesions, tissue loss or keloids.  
Straight leg raising was negative and he had normal strength 
in his legs without pain on resisted motion.  The examiner 
reported reviewing the veteran's treatment records in 
conjunction with the examination.  Neuropathic pain was 
diagnosed.

The veteran underwent another VA neurologic examination in 
December 1999, and complained of constant daily headaches.  
He described his daily headaches as dull pain in the frontal 
and temporal areas with intermittent sharp pain at the 
temples for several seconds.  The veteran stated that he did 
not have any visual changes with his headaches, nor had he 
ever experienced seizures or loss of consciousness.  Upon 
examination, cranial nerves II through XII were grossly 
intact.  The examiner reported reviewing the veteran's 
treatment records in conjunction with the examination.  
Muscle contraction tension headaches were diagnosed.

In September 2000, the veteran appeared and testified before 
an RO Hearing Officer.  He stated that he had constant pain 
in his right groin area going down into his right testicle 
that was aggravated by movement.  The veteran testified that 
the injections he received at the pain clinic were more 
painful than the disability so he no longer participated in 
that treatment.  He stated that he had prescription 
medication for pain, but that it did not really help him.

The veteran further testified that he experienced headaches 
every day at one time or another, none of which was totally 
incapacitating.  He stated that he had prescription 
medication for his headaches and also took over-the-counter 
medication when he had a really bad headache.  The veteran 
testified that he experienced severe headaches one to two 
times per week when he had to take his medication, lie down, 
and cover his head; these headaches were reported to last a 
few hours.  He stated that he did not experience any nausea; 
nor did he require any emergency treatment.

I.  Inguinal Nerve Entrapment

The veteran's inguinal nerve disability has been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8630.  Under this 
Diagnostic Code, a 10 percent evaluation is assigned when 
there is evidence of severe to complete paralysis of the 
ilio-inguinal nerve and a noncompensable evaluation is 
assigned when the paralysis of the ilio-inguinal nerve is 
mild or moderate.  The provisions of 38 C.F.R. § 4.123 
indicate that neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury of the nerve involved, with a maximum rating equal 
to severe, incomplete paralysis.  Furthermore, the maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that of moderate, or with sciatic 
nerve involvement, moderately severe, incomplete paralysis.

Given the evidence as outlined above, the Board finds that 
the 10 percent disability evaluation assigned for the 
veteran's inguinal nerve entrapment is appropriate.  The 
evidence does not show organic changes, but the veteran has 
continued complaints of constant pain that is at times 
excruciating.  Such evidence does not suggest that an 
evaluation higher than 10 percent would be appropriate.  The 
10 percent rating already assigned contemplates severe to 
complete paralysis, and is the highest schedular rating 
assignable for damage to this nerve.  The Board therefore 
finds that the veteran's schedular rating may not be 
increased.  The preponderance of the evidence is against his 
claim.  


II.  Headaches

The veteran's headaches have been evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  When an unlisted condition 
is encountered, it is permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomic location and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  
Diagnostic Code 8100 allows for the assignment of a 10 
percent evaluation when there are characteristic prostrating 
attacks averaging one in two months over the last several 
months; a 30 percent evaluation is assigned when there is 
evidence of characteristic prostrating attacks occurring on 
an average of once a month over the last several months; a 50 
percent evaluation is assigned when there is evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Diagnostic 
Code 8100.  

In reviewing the evidence as outlined above, the Board finds 
that a 30 percent rating is warranted for the veteran's 
headaches.  The veteran appears to experience prostrating 
attacks on a more frequent basis than contemplated by the 10 
percent rating.  Indeed, he has attacks that require him to 
lie down and cover his head as often as every week.  These 
sort of headaches last a couple of hours.  Although he does 
not experience other characteristic symptoms of migraine 
headaches, this is explained by the fact that he does not 
have migraine headaches.  Rather, he has headaches that have 
been rated by analogy to migraine headaches.  To require that 
his headaches be migraines would defeat any rating under 
Diagnostic Code 8100.  Consequently, the Board finds that, 
because the veteran experiences prostrating attacks as often 
as every week, his disability is best characterized by the 
criteria for a 30 percent rating.  

As noted above, the criteria for a 50 percent rating require 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Diagnostic 
Code 8100.  While the veteran experiences prostrating 
headaches, they have not been shown to be prolonged.  They 
last for a couple of hours, and as he 

noted in his testimony, after the headache is gone, it really 
does not take him time to recover.  After two or three hours 
he can get up and start functioning again.  The Board finds 
that this evidence persuades it to conclude that the veteran 
does not experience prolonged attacks.  Therefore, the 
criteria for a rating higher than 30 percent have not been 
met.  

III. Extraschedular Considerations

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 589, 593 (1991).  Although the veteran has 
described his headaches as being so bad that he has lost 
work, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that headaches or problems due to 
inguinal nerve entrapment have resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  Indeed, when testifying about his headaches, the 
veteran indicated that he had not needed to seek any 
emergency room care.  It is undisputed that headaches and the 
inguinal nerve entrapment have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral to the VA Central Office for consideration of 
extraschedular evaluations is not warranted.  



ORDER

A disability evaluation in excess of 10 percent for inguinal 
nerve entrapment is denied.

A 30 percent rating for headaches is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

